office_of_chief_counsel internal_revenue_service memorandum number release date cc pa ----------- gl-108088-09 uilc date may to robert d heitmeyer associate area_counsel detroit small_business self-employed from nancy galib senior technician reviewer procedure administration subject health_savings_accounts - ability to levy this chief_counsel_advice responds to your request for assistance dated date this advice may not be used or cited as precedent issues whether the service’s levy under sec_6331 of the internal_revenue_code attaches to a taxpayer’s health_savings_account hsa established pursuant to sec_223 and if so whether levy on an hsa results in the additional percent tax_liability imposed by sec_223 conclusions a levy extends to a taxpayer’s interest in an hsa a taxpayer is liable for the additional percent tax on the amount of levy unless at the time of levy the taxpayer had attained the age of or was disabled as defined in sec_72 law and analysis if a person neglects or refuses to pay a tax_liability sec_6331 provides that the service may levy upon all property and rights to property of the taxpayer except property that is exempted from levy under sec_6334 an hsa is a_trust created or organized in the united_states as a health_savings_account exclusively for the purpose gl-108088-09 of paying the qualifying medical_expenses of the account_beneficiary sec_223 an account_beneficiary is the individual who establishes an hsa sec_223 the hsa trust or custodian account is tax-exempt and is established through a written governing instrument under state law see notice_2008_59 q a-38 2008_29_irb_123 banks credit unions insurance_companies and other financial institutions serve as trustees or custodians for hsas sec_223 the account_beneficiary taxpayer that establishes the hsa owns and controls the funds in his or her hsa the account_beneficiary may receive a distribution at any time notice_2004_2 q a-24 2004_1_cb_269 the account_beneficiary makes decisions regarding which qualified_medical_expenses are paid from the account and how the money in the account is invested the hsa trustee or account custodian is not required to determine whether the distributions are used for qualified expenses the funds in the hsa roll over from year to year the account_beneficiary is entitled to a distribution for any purpose and the hsa trust or custodial agreement may not contain a provision that restricts the hsa to distributions for the account beneficiary’s qualified medical expense notice_2004_50 q a 2004_2_cb_196 further the account beneficiary’s interest in the hsa is nonforfeitable under sec_223 state law determines whether the taxpayer has a right in the property at issue 528_us_49 the trust or custodial_account is established by a state law instrument the question of whether the state created right qualifies as property or rights to property is determined by federal_law id the right to withdraw funds from an account is a property interest subject_to levy 472_us_713 therefore we conclude that the account beneficiary’s interest in an hsa constitutes property or rights to property that is subject_to levy under sec_6331 a distribution from an hsa to pay qualified_medical_expenses is excludible from the account beneficiary’s gross_income under sec_223 qualified_medical_expenses are medical_expenses as defined in sec_213 with modifications not relevant in this case sec_223 a distribution from an hsa for any purpose other than qualified_medical_expenses is includible in the account beneficiary’s gross_income under sec_223 and subject_to an additional percent tax under sec_223 however the percent tax does not apply if at the time of the distribution the account_beneficiary was dead had attained age or was disabled as defined in sec_72 sec_223 b c notice_2004_2 q a-25 2004_1_cb_269 we agree that the additional percent tax imposed by sec_223 is similar to the additional percent tax imposed by sec_72 however congress amended sec_72 in to exclude distributions on account of levy from the percent tax on premature distributions ccdm notice n date notes that the service will continue to assess sec_72 tax unless a statutory exception applies sec_223 contains three express exceptions to the imposition of the gl-108088-09 percent tax a levy is not one of the three exceptions for this reason we believe that the levy exception in sec_72 is not relevant to sec_223 a levy on an hsa pursuant to sec_6331 is not a distribution to pay qualified_medical_expenses therefore we conclude that the account_beneficiary is liable for the additional percent tax imposed by sec_223 on the amount of the levy unless at the time of the levy the taxpayer had attained age or was disabled as defined in sec_72 this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
